1. This case came up from Sumter. The bill of exceptions recited that Andrews, et al., had a rule nisi served upon Lamar, et al, requiring them to show cause why an injunction should not be granted, that there was a hearing, that the bill and answer and affidavits pro and eon were read, and that *549the Chancellor granted the injunction. This is assigned as error upon the grounds that there was no equity in the bill, or if there was it was sworn off by the answer; because the answer was supported by the affidavits; because .Andrews et al., had a complete remedy at law; because the Chancellor granted the injunction without requiring security,.and because no deposit of the amount admitted by complainants to be due defendants/appeared to have been made. There was no other allusion to said affidavits. The certificate of the Judge stated that the two last grounds were not taken at the hearing. The Clerk sent up the affidavits along with, the record, but they had not the signature of the Judge, nor anys mark of identity, except that they purported to be by the persons who were stated in the bill of exceptions to have made affidavits.